The Court orders that a special panel shall be convened pursuant to MCR 7.215(J) to resolve the conflict between this case and Environair, Inc v Steelcase, Inc, 190 Mich App 289 (1991).
The Court further orders that part III of the opinion released on February 1, 2006, is vacated. MCR 7.215(J)(5).
Appellant may file a supplemental brief within 21 days of the Clerk’s certification of this order. Appellee may file a supplemental brief within 21 days of service of appellant’s brief. Nine copies must be filed with the Clerk of the Court.